        Case 9:20-cv-00068-DWM Document 4 Filed 05/18/20 Page 1 of 48



Judah M. Gersh
Brian M. Joos
VISCOMI, GERSH, SIMPSON & JOOS, PLLP
121 Wisconsin Avenue
Whitefish, MT 59937
(406) 862-7800
gersh@bigskyattorneys.com
joos@bigskyattorneys.com

Evan F. Danno
DANNO LAW FIRM, P.C.
725 South Main Street
Kalispell, MT 59901
(406) 755-4100
evan@dannolawfirm.com

Alan J. Lerner
LERNER LAW FIRM
P.O. Box 1158
Kalispell, MT 59903-1158
lerner@lernerlawmt.com

Allan M. McGarvey
McGARVEY, HEBERLING, SULLIVAN & LACEY, P.C.
345 First Ave. E.
Kalispell, MT 59901
amcgarvey@mcgarveylaw.com

Attorneys for Plaintiffs
       Case 9:20-cv-00068-DWM Document 4 Filed 05/18/20 Page 2 of 48




                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

JAMES LEE CONSTRUCTION, INC.,    )                 Case 9:20-cv-00068-DVM
a Montana Corp., JAMES B. LEE, and
                                 )                 Judge: Hon. Donald W. Molloy
TRACY D. LEE, husband and wife,  )
                                 )                 AMENDED COMPLAINT,
      Plaintiffs,                )                 CLASS ACTION CLAIMS
                                 )                 AND JURY DEMAND
                  vs.            )
                                 )
GOVERNMENT EMPLOYEES             )
INSURANCE COMPANY, a Corp.,      )
GEICO GENERAL INSURANCE          )
COMPANY, a Corp., GEICO          )
ADVANTAGE INSURANCE COMPANY, )
a Corp., GEICO CASUALTY COMPANY, )
a Corp., GIECO CHOICE            )
INSURANCE COMPANY, a Corp.,      )
GEICO INDEMNITY COMPANY, a       )
Corp., GEICO MARINE              )
INSURANCE COMPANY, a Corp.,      )
                                 )
             Defendants.         )

      COME NOW Plaintiffs, James Lee Construction, Inc. a Montana

corporation, James B. Lee and Tracy D. Lee, husband and wife (hereafter “Lee” or

“Plaintiffs” unless otherwise designated), by and through their attorneys of record,

and pursuant to Rule 15(a)(1), Fed.R.Civ.P., as well as the Defendants’ request for

amendment, hereby amend their Complaint to complain and allege as follows:
        Case 9:20-cv-00068-DWM Document 4 Filed 05/18/20 Page 3 of 48



                                   JURISDICTION

      1.     This Court has jurisdiction over this case. Plaintiffs originally filed

this action in the Eleventh Judicial District Court, Flathead County. However,

Plaintiffs recognize for the reasons stated in Defendants’ Notice of Removal (Doc.

1) that jurisdiction is also proper in this Court, and therefore Plaintiffs will not seek

remand. The amount in controversy for Plaintiffs exceeds $75,000, and for the

class exceeds $5 million. The Lees are residents and citizens of the State of

Montana. Defendants Government Employees Insurance Company, a Corp.

(hereafter “GEICO”), GEICO General Insurance Company, a Corp., (hereafter

“GEICO General”) GEICO Advantage Insurance Company, a Corp., GEICO

Casualty Company, a Corp., GIECO Choice Insurance Company, a Corp., GEICO

Indemnity Company, a Corp., and GEICO Marine Insurance Company, a Corp.,

are foreign corporations with their principal places of business outside Montana.

When all insurance companies are referred to generally, they shall be referred to as

“Defendant Insurance Companies”.

                                  INTRODUCTION

      2.     This case asserts claims for breach of contractual and tort duties of all

of the Defendant Insurance Companies named above owed to Lees and similarly

situated Montana insureds of said Defendant Insurance Companies. Plaintiffs

suffered damages in a motor vehicle accident in Flathead County, Montana. The
        Case 9:20-cv-00068-DWM Document 4 Filed 05/18/20 Page 4 of 48



Defendants’ duties arose out of an automobile accident in which James Lee

Construction, Inc., suffered property damage, James B. Lee suffered bodily injury

and, Tracy D. Lee suffered a loss of consortium, through the negligence of persons

other than themselves. The automobile accident triggered duties under Plaintiffs’

policies with Defendants GEICO and GEICO General. Those coverages include (a)

indemnity for property damage losses, (b) medical payment reimbursement, (c)

“Underinsured Motorists Coverage,” and rights attendant to such coverages,

including the right to be made whole before the insureds’ tort claim is usurped or

interfered with.

      3.     After paying benefits under the Lees’ property damage coverage,

Defendant GEICO, wrongfully asserted an ownership right in the Plaintiffs’ cause

of action by an improper assertion of subrogation.

      4.     In addition to a breach of contractual duties, the improper subrogation

involved elements of (a) an exercise of ownership over Plaintiffs’ claim and

proceeds thereof, (b) failures to investigate and adjust, (c) deceptive and

misleading statements and practices, and (d) cooperative and concerted conduct of

all Defendant Insurance Companies, to perpetrate (i) a conversion of Plaintiffs’

third party claim, (ii) bad faith in communications and honoring contractual rights,

(iii) civil conspiracy and aiding and abetting, and (iv) intentional tortious

interference with contract-related duties.
        Case 9:20-cv-00068-DWM Document 4 Filed 05/18/20 Page 5 of 48



      5.     The subrogation conduct alleged herein was part of a system of

programmatic assertion of wrongful subrogation, jointly developed and

administered by all of the Defendant Insurance Companies, for which reason

Plaintiffs seek relief for similarly situated victims of the subrogation program

through class-wide relief.

      6.     This case also asserts the claims arising from Defendant GEICO’s

failure to adjust and pay on Plaintiffs’ claim for benefits for underinsured losses,

which claims upon information and belief have still not been adjusted, and

settlement of which claims have still not been paid or offered.

                   PARTIES AND GENERAL ALLEGATIONS

      7.     The collision underlying this case occurred in Flathead County,

Montana on August 5, 2019. The at-fault driver was Mikala Haidys, who is insured

by The General Insurance Co. Plaintiffs have asserted claims under Ms. Haidys’

insurance policy. Pursuant to those claims, Plaintiffs have received $25,000.00 for

bodily injury under Ms. Haidys’ insurance policy, as well as $3,156.65 for

property damage. However, Plaintiffs have released neither Ms. Haidys’ insurer

nor Ms. Haidys herself. Upon information and belief, the limits of Ms. Haidys’

insurance policy are $25,000.00 per person and $50,000.00 per occurrence for

bodily injury, and $20,000.00 for property damage. While investigation continues,

Plaintiffs’ property damages total at least $24,660.18, including the following:
        Case 9:20-cv-00068-DWM Document 4 Filed 05/18/20 Page 6 of 48



a. for total loss to plaintiff’s vehicle, at least $19,124.90;

b. for loss of use of the damaged vehicle, at least $2,586.72;

c. for damage or loss of vehicle contents, at least $2,948.56; and

d. any other damages that may be revealed during investigation.

       8.     Defendant Insurance Companies are corporations existing under the

laws of States in the United States of America other than Montana, and have their

principal place of business outside of Montana. Defendant Insurance Companies

are authorized to transact business in Montana. Defendant Insurance Companies

regularly transact business in Montana. Defendant Insurance Companies are

jointly, severally and vicariously liable for the acts and omissions of each other on

all tort claims.

       9.     Defendant Insurance Companies are insurers who issue insurance

policies in the State of Montana, and jointly and programmatically use common

subrogation strategy and adjustment procedures to jointly assert wrongful

subrogation claims.

       10.    In addition to the adjustment of Plaintiffs’ claims within the state of

Montana, Defendant Insurance Companies also jointly adjust and assert

automobile subrogation claims in the State of Montana by (a) working together to

design the adjustment procedures and subrogation assertion strategies knowingly

designed to deprive insureds of their made whole rights; (b) jointly employing
       Case 9:20-cv-00068-DWM Document 4 Filed 05/18/20 Page 7 of 48



claims adjusters under a single jointly administered employment arrangement; (c)

jointly training these adjusters to utilize for all such companies the same

procedures in adjusting, including the procedures for collection of subrogation

arising from damages suffered by Montana insureds; (d) jointly managing and

directing these adjusters on specific procedures for asserting subrogation, and

adjusting and evaluating subrogation rights, including the procedures for

investigation and evaluation of the insureds losses and collection of subrogation

arising from damages suffered by Montana insureds; (e) jointly compensating the

adjusters for such conduct, and (f) jointly paying to such adjusters bonuses

reflecting common profitability experienced by the collective companies through

the implementation of the jointly developed and administered adjustment and

subrogation strategies.

      11.    Defendant Insurance Companies further have engaged in concerted

action, with each other in the procedures for collection of subrogation arising from

damages suffered by Montana insureds. Through this relationship and direction,

Defendant Insurance Companies are “person[s]” under §33-18-201 and §33-1-202,

MCA, that owe adjustment duties to Plaintiffs and members of the class.

Defendant Insurance Companies have further engaged in concerted action with

each other on the adjustment of Plaintiffs’ claims and the improper procedures
       Case 9:20-cv-00068-DWM Document 4 Filed 05/18/20 Page 8 of 48



used to usurp plaintiffs’ cause of action and collect subrogation arising from

damages suffered by Montana insureds.

      12.    Defendant Insurance Companies jointly transact business under

various names, and through companies which utilize the same or substantially the

same name or names, which are jointly funded by and act as a common agent for

Defendant Insurance Companies. The subrogation language of Defendant

Insurance Companies’ insurance policies and contracts are identical or

substantially identical for all Defendant Insurance Companies. The adjusting

procedures for Defendant Insurance Companies are identical, were commonly

developed and are jointly administered.

      13.    Defendant Insurance Companies are part of a group of businesses

conducting business in Montana that aid and abet and conspire with each other

with respect to implementing the unlawful subrogation conduct described in this

Complaint against all insureds of Defendant Insurance Companies, and are

otherwise connected in a common course of conduct and scheme to deny Montana

insureds’ appropriate benefits through jointly conceived, jointly designed, and

jointly and knowingly implemented claim usurpation and claim adjustment

including the wrongful collection and conversion of subrogation rights and funds

in violation of Montana law.
        Case 9:20-cv-00068-DWM Document 4 Filed 05/18/20 Page 9 of 48



      14.    The Defendant Insurance Companies jointly administered the

subrogation and claim adjustment practices on Montana claims as part of a

common course of conduct and scheme.

      15.    The acts and omissions relating to Plaintiffs which give rise to this

case occurred within Montana and are related to a claim that arose in Flathead

County, Montana.

      16.    Defendant Insurance Companies are jointly and severally liable to

Plaintiffs and the class because each was involved in a common scheme, and each

aided and abetted the other in the acts and omissions which constitute the basis for

this action and by aiding and abetting the unlawful conduct of each company.

      17.    Defendant Insurance Companies are jointly and severally liable to

Plaintiffs and the class and their actions are juridically linked such that resolution,

including declaratory and remedial relief with respect to the propriety of the

conduct alleged, with respect to one defendant is necessarily a resolution with

respect to all such defendants and all class members. This Court should address the

class claims against all defendants based on the adequate juridical link that exists.

      18.    In addition, all Defendant Insurance Companies are jointly and

severally liable to Plaintiffs and the class under the theory of civil conspiracy, and

the elements of Montana law, as set forth in more detail below.
       Case 9:20-cv-00068-DWM Document 4 Filed 05/18/20 Page 10 of 48



      19.    Plaintiffs had an insurance policies with GEICO and GEICO General,

and a claim and adjusting relationship with Defendant Insurance Companies, as a

first party insured in regards to property damage and other casualty insurance

coverage. All insureds in the class are situated and treated similarly.

      20.    James B. Lee also has underinsured motorist coverage with GEICO

and GEICO General.

      21.    This case against Defendant Insurance Companies arises in part under

the insurance policy contract and the statutory claims adjustment duties and tort

duties under Montana's Unfair Trade Practices Act, set forth by §33-18-201 and

§33-18-242, MCA, and common law.

      22.    James B. Lee suffered bodily injury, Tracy D. Lee suffered a loss of

consortium and, the Plaintiffs suffered damage to their property in an automobile

accident that occurred in Flathead County, Montana, on August 5, 2019.

Specifically, as a result of the collision, Plaintiffs suffered losses, including, but

not limited to:

      •      The total loss of Plaintiffs’ vehicle;

      •      Other property losses not included in such Physical Damage

             Coverages, for which losses Plaintiffs have not been compensated;
Case 9:20-cv-00068-DWM Document 4 Filed 05/18/20 Page 11 of 48



•    Losses and detriments resulting from the tortious destruction of the

     vehicle including loss of value of second set of tires, loss of value of

     prepaid taxes and registration fees;

•    Expense of uncovered and unpaid temporary replacement vehicle and

     rental charges and loss of use;

•    Attorney fees and costs of securing recovery (from the tortfeasors and

     their insurer) for property damage recoveries in the current amount of

     $1,098.92, but such fees may be greater since the property damage

     claim against Ms. Haidys has not been settled;

•    Medical expenses, upon information and belief amounting to

     $15,896.20 as of 2/19/2020, but as James B. Lee is still receiving

     and/or seeking treatment for his injuries, additional medical expenses

     continue to accumulate;

•    Resulting loss of income from employment, upon information and

     belief in the amount of $2,798.64. at the present time, but Mr. Lee is

     still receiving treatment for his injuries and these losses may increase;

•    Loss of earnings and earning capacity to be determined;

•    General damages for the personal injuries;

•    Loss of consortium;
       Case 9:20-cv-00068-DWM Document 4 Filed 05/18/20 Page 12 of 48



      •      Attorney fees and costs of securing recovery of bodily injury and loss

             of consortium damages (from the tortfeasor and their insurer), in the

             current amount of $10,131.08, but such fees may be greater since the

             damage claim against Ms. Haidys has not been settled; and,

      •      Any other recoverable damages not specifically listed above.

      23.    Plaintiffs have not been made whole for either (a) items of property

damage or (b) items of personal injury losses detailed in the preceding paragraph.

      24.    Plaintiffs have unrecovered property damage losses as well as

unrecovered injury losses with respect to which they were dependent on (a) their

causes of action against the tortfeasors and their insurer, to the extent of its

coverage limits, (b) the proceeds paid by the tortfeasors or their insurer on that

cause of action, and (c) the underinsured coverage under Plaintiffs’ insurance

contracts with GEICO and GEICO General.

      25.    GEICO and GEICO General, aided by, abetted by, and conspiring

with, the other Defendant Insurance Companies, knowingly usurped and asserted

an interest in the Plaintiffs’ causes of action against the tortfeasors, and collected

and kept subrogation from the tortfeasors’ insurer (The General) without Plaintiffs

being made whole for either their bodily injury or property damage losses,

including property damage losses not covered by GEICO’s policy, the attorney fee

and costs that will be required to recover those losses, James B. Lee’s bodily injury
       Case 9:20-cv-00068-DWM Document 4 Filed 05/18/20 Page 13 of 48



damages and losses, Tracy D. Lee’s loss of consortium and, the attorney fees and

expenses required to recover those losses.

      26.    GEICO and GEICO General paid Plaintiffs benefits under the

Plaintiffs’ property coverage and medical payment coverage, but paid no other

property or bodily injury losses. Without notifying Plaintiffs of the insureds’ right

to be made whole before subrogation, GEICO and GEICO General asserted a

subrogation interest in Plaintiffs’ cause of action against the at-fault driver and her

insurer and proceeded to collect and convert to its own use the full amount of the

property damage payments GEICO had made to Plaintiffs, less Plaintiffs’ collision

deductible which was returned to them. Upon information and belief, GEICO and

GEICO General recovered $14,194.00 via this subrogation from the at-fault

driver’s insurer.

      27.    Plaintiffs had not been made whole for either their property damage or

bodily injury at the time the subrogation was asserted and subrogation payments

were received by GEICO, and have not been made whole at the time of the filing

of this Complaint. Plaintiffs have been deprived of the benefit of the coverages for

which they paid GEICO and GEICO General premiums, and have suffered their

cause of action being impaired and the denial of the full (net) benefit of their

contractual coverages.
       Case 9:20-cv-00068-DWM Document 4 Filed 05/18/20 Page 14 of 48



      28.    The Defendant Insurance Companies failed to conduct a reasonable

investigation to determine if Plaintiffs would be or were made whole, in violation

of §33-18-201 (4), MCA. The Defendant Insurance Companies misrepresented

facts regarding the insurance policy by a deceptive scheme of using a hidden

procedure to intentionally usurp the insured’s cause of action for its own benefit,

undermine its insureds’ rights to be made whole before collecting and keeping

subrogation, by concealing its subrogation recovery from its own insured, by

asserting the misrepresentation that there is a coverage limitation for losses payable

by a tortfeasors’ liability insurance, which representations and concealments and

scheme, each and collectively constitute a violation of §33-18-201 (1), MCA.

Defendant Insurance Companies failed and neglected to attempt, in good faith, to

negotiate a prompt, fair and equitable settlement of (a) their alleged subrogation

interest in Plaintiffs’ claim against a third party and (b) James B. Lee’s and Tracy

D. Lee’s underinsured claim, in violation of §33-18-201 (6), MCA. GEICO,

GEICO General and the Defendant Insurance Companies violated §33-18-201 (4)

and (5), MCA by failing to pay on James B. Lee’s and Tracy D. Lee’s

underinsured claim without conducting a sufficient investigation to substantiate a

basis for such failure, and by failing to timely affirm under insured coverage.

GEICO and GEICO General violated the Ridley doctrine and violated §33-18-201

(6) and (13) by failing to reasonably advance medical expenses suffered by James
       Case 9:20-cv-00068-DWM Document 4 Filed 05/18/20 Page 15 of 48



B. Lee from the underinsured coverages. Defendant Insurance Companies violated

other subsections of §33-18-201, MCA, as well.

      29.    Defendant Insurance Companies violated Montana’s clear and well-

established law and public policy by collecting and retaining a premium for

property and casualty coverages while asserting and maintaining a claim to an

absolute right to collect and keep subrogation from third-parties who are liable to

the insured without the insured being made whole, and without first making a

determination of the insured’s unrecovered losses as required by Montana law.

      30.     As a result of the Defendant Insurance Companies’ acts and

omissions, Plaintiffs have suffered damages to their cause of action, delay in

learning of the impairment to their cause of action, delay of compensation for the

losses sustained in the automobile accident, and have suffered GEICO’s, GEICO

General’s and the Defendant Insurance Companies’ conversion of, and interference

with (a) the Plaintiffs’ property interest in their cause of action against the at fault

parties, and (b) proceeds of Plaintiffs’ claim against the at-fault parties, together

with lost interest and attorney fees.

                                COUNT ONE
       (Underinsured Coverage Claim against GIECO and GEICO General)

      31.    Plaintiffs incorporate each allegation in the paragraphs above.

      32.    James B. Lee and Tracy D. Lee have underinsured coverage with

GEICO and GEICO General, under the two policies.
        Case 9:20-cv-00068-DWM Document 4 Filed 05/18/20 Page 16 of 48



       33.       The at fault parties’ bodily injury insurance coverage limits are

inadequate to cover James B. Lee’s bodily injury damages and/or Tracy D. Lee’s

loss of consortium and have been exhausted. James B. Lee and Tracy D. Lee are

therefore entitled to benefits under their underinsured coverage with GEICO and

GEICO General.

       34.       GEICO and GEICO General have made no payment and no offer of

payment under the underinsured coverage of their policies.

       35.       GEICO and GEICO General are liable to James B. Lee and Tracy D.

Lee for such amount as the Jury finds are due under the terms of the under insured

coverage up to the limits of that coverage. GEICO and GEICO General are further

liable to James B. Lee and Tracy D. Lee for their reasonable attorney fees and

costs of suit.

                                    COUNT TWO
             (Statutory Insurance Bad Faith against the Defendant Insurers)

       36.       Plaintiffs incorporate each allegation in the paragraphs above.

       37.       The acts and omissions of Defendant Insurance Companies constitute

statutory insurance bad faith under §33-18-242, MCA, for the violations of the

provisions of §33-18-201, MCA, described in Paragraph 28 above. Additionally,

as described in Paragraph 28 above, GEICO and GEICO General have committed

an actionable violation of §33-18-201(6) and (13), MCA, and the Ridley doctrine
       Case 9:20-cv-00068-DWM Document 4 Filed 05/18/20 Page 17 of 48



by refusing to advance medical and other expenses against the underinsured

policies’ limits.

       38.    Defendant Insurance Companies acted in concert, aided and abetted

each other, and combined in a civil conspiracy, when pursuing on a programmatic

basis the wrongful subrogation conduct alleged above so as to violate the

provisions §33-18-201 MCA , such that all said companies are jointly and

severally liable for those violations.

       39.    Plaintiffs have been damaged by said violations of §33-18-201, MCA,

and have been deprived of (a) the benefit of their insurance contract with GEICO

and GEICO General, (b) the full benefit of an unimpaired cause of action against

the tortfeasor, and under their insurer’s policy. They have also suffered delay in the

resolution of their claims and the need to hire an attorney to recover what was

wrongfully denied and delayed. GEICO and GEICO General’s failure to attempt to

settle James B. Lee’s and Tracy D. Lee’s underinsured claims (and their further

refusal to advance medical expenses and other damages) has caused losses

including attorney fees incurred to remedy the wrongs, and lost interest and time

value of money. Defendant Insurance Companies’ acts and omissions were

committed with "actual malice" pursuant to §27-1-221, MCA, such that punitive

damages should be assessed against Defendant Insurance Companies pursuant to

Montana law, for which they should be held jointly and severally liable.
       Case 9:20-cv-00068-DWM Document 4 Filed 05/18/20 Page 18 of 48



                                COUNT THREE
  (Breach of the Insurance Policy Contract and Implied Covenant of Good Faith)

      40.    Plaintiffs incorporate each allegation in the paragraphs above.

      41.    The insurance contract provides that GEICO may be subrogated to

Plaintiffs’ rights to recover from a third party tortfeasor and its insurer. The

contract provision allowing such subrogation must be construed in conformance

with Montana law, and would be in violation of Montana public policy to the

extent that it were construed or applied to allow subrogation before compliance

with Montana’s made whole rule. Subrogation in violation of this made whole rule

violates Montana public policy and is unenforceable regardless of any contract

language providing to the contrary.

      42.    Defendant Insurance Companies’ programmatic assertion of a

subrogated right arising from an automobile accident with a third party before the

insured has been made whole for all losses and costs of recovery, including

GEICO’s assertion of subrogation to Plaintiffs’ cause of action against the

tortfeasors in this claim, violates Montana public policy and breaches the terms of

the insurance contract as conformed to the requirements of Montana law. Such

subrogation also breaches the contract by depriving Defendant Insurance

Companies’ insureds of the coverage for which they paid a premium and by failing

to indemnify the risk they were paid to insure.
       Case 9:20-cv-00068-DWM Document 4 Filed 05/18/20 Page 19 of 48



      43.    The acts and omissions of GEICO and Defendant Insurance

Companies in its and their actions, misrepresentations and concealment in respect

to subrogation all as described above, also constitute breach of the implied and

express covenants of the insurance policy contract. Specifically, implied in the

insurance contract it made with Plaintiffs, GEICO’s covenant not to conceal,

misrepresent, or assert utterly unjustifiable positions of law contrary to clear and

well established authority in order to deny its insured the benefit of that contract.

Also implied is the covenant to attempt to timely investigate, reasonably negotiate

and attempt to settle claims under GEICO’s underinsurance coverage.

      44.    Plaintiffs have also been damaged by breach of the policy’s implied

covenant of good faith and fair dealing with respect to GEICO’s and Defendant

Insurance Companies’ subrogation conduct. Specifically, Plaintiffs were deceived

and to discover that they had been deprived of (a) the benefit of their insurance

contract with GEICO, (b) the benefit of an unimpaired cause of action against the

tortfeasor, and (c) the benefit of full (not depleted) liability coverage under the

tortfeasors’ insurance. Plaintiffs have also suffered delay in the resolution of their

claims and the need to hire an attorney to recover what was wrongfully denied and

delayed. These losses include distress, attorney fees incurred to remedy the

wrongs, and lost interest and time value of money.

                                   COUNT FOUR
                                    (Conversion)
       Case 9:20-cv-00068-DWM Document 4 Filed 05/18/20 Page 20 of 48




      45.     Plaintiffs incorporate each allegation in the paragraphs above.

      46.    The “subrogation” collected from the tortfeasors’ liability insurer by

GEICO and the Defendant Insurance Companies is a usurpation of, and exertion of

control over Plaintiffs’ cause of action and proceeds thereof, and constitutes a

conversion of the Plaintiffs’ property rights. Such usurpation and assertion of

control is without authority under clear Montana law because the insurer has failed

(a) to make an investigation and determination of all of the losses of the insured,

and (b) to assure that the Plaintiffs have been made whole for all their damages as

recognized by Montana law.

      47.    GEICO and the Defendant Insurance Companies have not met either

prerequisite to subrogation. They have not attempted to investigate, evaluate or

quantify the amount of Plaintiffs’ losses which are outside of the coverage’s

provided by GEICO and GEICO General. The Plaintiffs have not been made

whole. Still, by design and implementation of a wrongful subrogation program,

GEICO and the Defendant Insurance Companies have usurped and converted the

Plaintiffs’ cause of action and converted the proceeds of Plaintiffs’ cause of action,

namely the funds collected from the tortfeasors’ liability insurer, to their use, and

have used the funds and earnings thereon as their own rather than as the property

of the Plaintiffs , and have done so without giving notice so that the conversion

would be hidden.
       Case 9:20-cv-00068-DWM Document 4 Filed 05/18/20 Page 21 of 48



      48.    GEICO and the Defendant Insurance Companies unlawfully

converted Plaintiffs’ funds and have damaged the Plaintiffs in the amount of the

converted subrogation recovery and interest upon that amount at the rate allowed

by Montana law until the amount is returned to the Plaintiffs. GEICO and

Defendant Insurance Companies are liable to Plaintiffs for such damages, plus

interest and attorney fees.

      49.    The conversion of the insured’s rights and the concealment were done

with actual malice such that assessment of punitive damages should be made

against GEICO and the Defendant Insurance Companies.

                                    COUNT FIVE
                                  (Civil Conspiracy)

      50.    Plaintiffs incorporate each allegation in the paragraphs above. This

Count is not herein described as a separate tort but rather as a statement of grounds

to establish the joint and several liability of GEICO, GEICO GENERAL and the

Defendant Insurance Companies.

      51.    The acts and omissions of GEICO and the Defendant Insurance

Companies constitute a civil conspiracy: (a) by reason of the fact that the

Defendant Insurance Companies jointly created, financed and administered a

wrongful subrogation program (with a goal to assert subrogation without

complying with Montana’s made-whole rule so that the insurers could deprive their

insureds of their rights under their policies and/or their tort causes of action), and
       Case 9:20-cv-00068-DWM Document 4 Filed 05/18/20 Page 22 of 48



the Defendant Insurance Companies constitute two or more defendants who have

joined together to commit that wrong; (b) all Defendant Insurance Companies

jointly sought to accomplish the goal of collecting subrogation from third

parties before Plaintiffs and other Montana insureds were made whole in order

to gain advantage of the improperly taken subrogation recoveries, and the

defendants did so by working together through common agents, manuals,

directives and a subrogation program design, with a goal of mutual benefit to each

company participating in the wrongful program; (c) all Defendant Insurance

Companies agreed on the goal stated above and on the methods of joint

administration of a single subrogation grogram to accomplish said goal; (d) all

Defendant Insurance Companies committed numerous acts in furtherance of the

goal of obtaining subrogation through methods in direct conflict with the

requirements of Montana’s made-whole rule including each company’s

participation in the design of the program, each company’s directions to and

training of common agents, each company’s payment of the costs of administering

the program, each company’s usurpation of insureds cause of actions through such

jointly trained, directed and paid agents, and each company’s receipt of and use of

funds obtained through the wrongful subrogation program; (e) Plaintiffs were

damaged as described above when the jointly designed, financed and implemented
       Case 9:20-cv-00068-DWM Document 4 Filed 05/18/20 Page 23 of 48



joint subrogation program was used to take away Plaintiffs’ claims and recoveries

from the tortfeasors and their insurer.

      52.    GEICO and the Defendant Insurance Companies’ acts and omissions

were committed with “actual malice” pursuant to §27-1-221, MCA. Punitive

damages should be jointly and severally assessed against GEICO and the

Defendant Insurance Companies pursuant to Montana law.
       Case 9:20-cv-00068-DWM Document 4 Filed 05/18/20 Page 24 of 48



                                    COUNT SIX
                                (Aiding and Abetting)

      53.     Plaintiffs incorporate each allegation in the paragraphs above. This

Count is not herein described as a separate tort but rather as a statement of the

basis to establish the joint and several liability of GEICO and the Defendant

Insurance Companies.

      54.    The acts and omissions of GEICO and the Defendant Insurance

Companies constitute aiding and abetting each other in the commission of the

wrongs set forth herein, so as to create joint and several liability under § 876 of

the Restatement (Second) of Torts, because, by reason of the specific facts alleged

above, all Defendant Insurance Companies (a) acted act in concert with each other

and pursuant to a common design to obtain the benefit of a wrongful subrogation

program with knowledge that the wrongful subrogation program and procedures

violated Montana’s made-whole rules, (b) deprived their insureds of the benefit of

their insurance contract, wrongfully impaired their insureds’ claim against

tortfeasors, depleted the tortfeasors’ liability insurance, and converted to the

Defendant Insurance Companies the proceeds of the insureds’ claim against the

tortfeasors. All Defendant Insurance Companies are jointly and severally liable to

the Lees for all damages awarded by the Jury.

      55.    The Defendant Insurance Companies’ acts and omissions were

committed with “actual malice” pursuant to §27-1-221, MCA, such that punitive
       Case 9:20-cv-00068-DWM Document 4 Filed 05/18/20 Page 25 of 48



damages should be jointly and severally assessed against the Defendant Insurance

Companies pursuant to Montana law.

                                   COUNT SEVEN
                                    (Class Claims)

      56.    Plaintiffs incorporate all of the foregoing paragraphs in these class

claims and state that the allegations are hereby incorporated in each separate claim

and count for relief asserted by the class. Plaintiffs brings this action as a class

action on behalf of individuals and commercial and other entities defined as

follows:

      •      Who were insured under a motor vehicle insurance policy issued by

             GEICO, GIECO General or one of the Defendant Insurance

             Companies in Montana;

      •      Who, as a result of a motor vehicle accident, suffered losses covered

             by such policy;

      •      Who received payments under the coverages of such policy;

      •      With respect to whom one or more of the Defendant Insurance

             Companies recovered, under a claim of subrogation, from a third party

             for some or all of such payments;

      •      With respect to whom the subrogation was recovered by the insurer

             not more than eight (8) years preceding the filing of the Complaint in

             this action.
       Case 9:20-cv-00068-DWM Document 4 Filed 05/18/20 Page 26 of 48



      57.   For each member of the class, GEICO, GIECO General and the

Defendant Insurance Companies recovered and withheld subrogation in derogation

of their insureds’ rights under Montana law by

      •     failing to conduct the prerequisite made-whole investigation and

            analysis;

      •     improperly usurping and asserting a right to the insured’s claim and

            cause of action against third party tortfeasors and their liability

            insurers;

      •     obtaining and converting proceeds of the improper subrogation and

            converting the same to their own use;

      •     impairing their insureds’ claims against the tortfeasor and her liability

            coverages;

      •     delaying the receipt of compensation for the insureds’ losses; and

      •     violating the contract provision for subrogation as conformed to

            Montana public policy and depriving the insureds of the benefit of

            their contract of insurance with GEICO, GIECO General and the

            Defendant Insurance Companies.

      58.   The policy language and incorporated terms including the mandatory

provisions of Montana’s made whole rule, under which subrogation arises, and
       Case 9:20-cv-00068-DWM Document 4 Filed 05/18/20 Page 27 of 48



with respect to which subrogation is permitted and constrained, is identical for all

class members.

      59.    GEICO, GIECO General and the Defendant Insurance Companies

have treated all class members according to the same pattern and program of

subrogation. GEICO’s, GIECO General’s and the Defendant Insurance

Companies’ subrogation-related conduct described herein was jointly and

programmatically designed and implemented to convert and take advantage of the

insureds’ third party claims, to violate the subrogation provision of the insurance

contract (including the incorporated made whole limitation thereon), and to deprive

the insureds of their contractual rights to benefits under the contract and to be

made whole before subrogation was pursued.

      60.    For each member of the class GEICO, GIECO General and the

Defendant Insurance Companies (a) commonly evaluate and adjust claims,

including an identical and programmatic procedure for evaluating the availability

and amount of subrogation arising from such claims, (b) use commonly developed

adjusting procedures, and (c) employ commonly developed and identical policy

construction and application, including policy provisions which apply to

subrogation or reimbursement for benefits paid to insureds.

      61.    For all class members, GEICO, GIECO General and the Defendant

Insurance Companies and have pursued a commonly developed course or conduct
       Case 9:20-cv-00068-DWM Document 4 Filed 05/18/20 Page 28 of 48



in respect to the issues raised by this case. Specifically, when designing and

implementing the wrongful subrogation program, GEICO, GIECO General and the

Defendant Insurance Companies commonly utilized as agents companies or

individuals transacting business under various names or which utilize the same or

substantially the same name, which companies’ and agents’ activities are jointly

funded by all Defendant Insurance Companies and utilize the commonly developed

subrogation scheme and procedures. GEICO, GIECO General and the Defendant

Insurance Companies are jointly and severally liable to the class because each was

involved in a common scheme, and each aided and abetted the other in the acts and

omissions which make up the basis for this action and by aiding and abetting the

unlawful conduct of each company.

      62.    GEICO, GIECO General and the Defendant Insurance Companies are

also jointly and severally liable to the class and subject to common class

adjudication because of the juridical link between these defendant companies and

their conduct of subrogation such that resolution of the propriety of the conduct

alleged with respect to one defendant and its insureds (including declaratory and

appropriate remedial relief) is necessarily a resolution with respect to all such

defendants and their insureds.

      63.    In addition, GEICO, GIECO General and the Defendant Insurance

Companies are jointly and severally liable to each class member under the same
       Case 9:20-cv-00068-DWM Document 4 Filed 05/18/20 Page 29 of 48



grounds of conspiracy, and aiding abetting as detailed in the allegations above on

behalf of Plaintiffs.

      64.    The Lees (Plaintiffs) are members of the class they seek to represent.

      65.    The individuals in the class defined above number in the hundreds or

thousands and are so numerous that individual joinder of class members as

plaintiffs is impracticable.

      66.    There are questions of law and fact common to each member of the

class, including, but not limited to: (a) whether GEICO’s, GIECO General’s and

the Defendant Insurance Companies’ failure to correctly apply subrogation was a

violation of substantially identical insurance policy provisions and Montana’s

made-whole rule, (b) whether the subrogation program and execution thereof

constituted violations of the Unfair Claim Settlement Practices Act; (c) whether

GEICO’s, GIECO General’s and the Defendant Insurance Companies’ failure to

investigate and adjust based on their insureds’ “made whole” rights constituted

violations of the implied contractual covenant of good faith and fair dealing

common to the insurance policies and/or denial of the benefit of coverages under

the Defendant Insurance Companies policies; (d) whether GEICO’s, GIECO

General’s and the Defendant Insurance Companies’ conduct was malicious

warranting the assessment of punitive damages; (e) whether GEICO’s, GIECO

General’s and the Defendant Insurance Companies’ usurpation of their insureds’
       Case 9:20-cv-00068-DWM Document 4 Filed 05/18/20 Page 30 of 48



causes of action and/or collection and retention of the wrongful subrogation

constituted conversion of the class members’ property; (f) whether GEICO’s,

GIECO General’s and the Defendant Insurance Companies’ conduct constitute

violation of MCA Sec. 33-18-201 and 242 as specified in in this Complaint; and

(g) whether GEICO’s, GIECO General’s and the Defendant Insurance Companies’

application of contract provisions dealing with subrogation were reasonable and

authorized by Montana law.

      67.    The claims for breach of contract, breach of the implied contractual

covenant of good faith and fair dealing, breach of the Unfair Claim Settlement

Practices Act, and Conversion stated by Plaintiffs are typical of the corresponding

claims of the all class members.

      68.    Plaintiffs have retained experienced class action and insurance

litigation counsel and will fairly and adequately protect the interests of the class.

      69.    Prosecution of separate actions by or against individual members of

the class would create a risk of inconsistent or varying adjudications of the duties

and remedies with respect to breach of the insurance contract, the implied

contractual covenant of good faith and fair dealing, and the unfair claim settlement

practice duties and conversion alleged herein, such that class certification is

appropriate under Rule 23(b)(1), M.R.Civ.P.
       Case 9:20-cv-00068-DWM Document 4 Filed 05/18/20 Page 31 of 48



      70.    Adjudications with respect to individual members of the class would,

as a practical matter, be dispositive of the interests of the other class members so as

to substantially impair or impede their ability to protect their interests without class

certification, and would create the risk of incompatible standards of conduct for

defendant, such that class certification is appropriate under Rule 23(b)(1),

M.R.Civ.P.

      71.    GEICO, GIECO General and the Defendant Insurance Companies

have engaged in a pattern of asserting and recovering subrogation without respect

to whether their insureds have been made whole in a manner which is essentially

identical with respect to all class members, and have acted and refused to act on

grounds generally applicable to the class thereby making appropriate final

injunctive relief and/or corresponding declaratory relief with respect to the class as

a whole, such that class certification is appropriate under Rule 23(b)(2),

M.R.Civ.P., and, alternatively under Rule 23(b)(3), M.R.Civ.P.

      72.    The issue of punitive damages should be certified under Rule 23(b)(3)

and/or Rule 23(c)(4), with notice and opt-out provided for the class members.

Punitive damage assessment and recovery should be implemented by way of

ancillary relief to a court-ordered return of improperly taken subrogation to the

insureds who owned the claim against tortfeasors. The actual damage caused to

each member of the class will thereby be exactly quantified. In addition, the
       Case 9:20-cv-00068-DWM Document 4 Filed 05/18/20 Page 32 of 48



question of “actual malice” is common to all class members and predominates. In

the alternative, the common question as to whether the insurers; programmatic

conduct constituted actual malice should be certified as a class action with respect

to the common question pursuant to Rule 23(c)(4).

                              FIRST CLASS CLAIM
                           (Breach of Insurance Contract)

      73.    Plaintiffs incorporate each allegation in the paragraphs above.

      74.    Common to each insurance contract is identical language or

substantially identical language, identical mandatory policy provisions, and

identical equitable limitations to contract provisions regarding GEICO’s, GIECO

General’s and the Defendant Insurance Companies’ rights of subrogation.

      75.    The insurance contract for each class member provides that GEICO,

GIECO General and the Defendant Insurance Companies may be subrogated to

Plaintiffs’ rights to recover from a third party tortfeasor and its insurer. The

contract provision allowing such subrogation would be in violation of Montana

public policy to the extent that it were construed or applied to allow subrogation

before the claimant has been made whole as described in Montana law.

Subrogation in violation of this made-whole rule violates Montana public policy

and is unenforceable regardless of any contract language providing to the contrary.

      76.     GEICO’s, GIECO General’s and the Defendant Insurance

Companies’ assertion of a subrogated right arising from an automobile accident
          Case 9:20-cv-00068-DWM Document 4 Filed 05/18/20 Page 33 of 48



with a third party before the insured has been made whole for all losses and costs

of recovery, such as the assertion of subrogation to Plaintiffs’ cause of action

against the at fault parties, and each class member, violates Montana public policy

and breaches the terms of the insurance contract as conformed to the requirements

of Montana law. Such subrogation also breaches the contract by depriving

GEICO’s, GIECO General’s and the Defendant Insurance Companies’ insureds of

the coverage for which they paid a premium and by GEICO, GIECO General and

the Defendant Insurance Companies failing to indemnify the risk they were paid to

insure.

      77.      GEICO, GIECO General and the Defendant Insurance Companies

failed and/or refused to ensure that the class members, their insureds, had been

made whole before asserting and recovering subrogation, and recovered, and

continued to withhold from its insureds and use for GEICO’s, GIECO General’s

and the Defendant Insurance Companies’ own benefit, subrogation to which the

defendants were not entitled.

      78.      GEICO, GIECO General and the Defendant Insurance Companies

thereby breached and continue to breach the insurance contract and policy

provisions common to each class member, including that, by reimbursing itself out

of the proceeds of the insureds’ third party claim, each Defendant Insurance
       Case 9:20-cv-00068-DWM Document 4 Filed 05/18/20 Page 34 of 48



Company has deprived each class member insured of the benefit of the coverages

the insureds had contracted for and paid a premium for.

      79.    As a direct and proximate result thereof, Plaintiffs and each class

member have losses under GEICO’s, GIECO General’s and the Defendant

Insurance Companies’ policies in the amount of the subrogation, together with

interest thereon, taken before a valid and appropriate determination that the insured

had been made whole, such that Plaintiffs and each class member are entitled to

declaratory, supplemental, equitable and injunctive relief prayed for in this

complaint.

      80.    Plaintiffs have standing to assert these claims on behalf of the class

against GEICO, GIECO General, as insureds, and against the Defendant Insurance

Companies pursuant to the doctrines of juridical link, aiding and abetting and

tortuously interfering with contract duties and civil conspiracy.

                          SECOND CLASS CLAIM
    (Breach of Implied Contractual Covenant of Good Faith and Fair Dealing)

      81.    Plaintiffs incorporate each allegation in the paragraphs above.

      82.    In every insurance contract in Montana including each of the class

members’ insurance contracts with GEICO, GIECO General and the Defendant

Insurance Companies, there is an implied covenant of good faith and fair dealing.

      83.    By failing to disclose to their insureds the fact of GEICO’s, GIECO

Generals and the Defendant Insurance Companies’ subrogation or the legal
       Case 9:20-cv-00068-DWM Document 4 Filed 05/18/20 Page 35 of 48



limitations on subrogation under defendants’ policies, by concealing from their

insureds their recovery of subrogation directly from the third party or the third

party’s insurer, by failing to investigate and evaluate the insured’s lack of a net

recovery compensating the insured for all damages necessary to make the insured

whole, and by programmatically designing and implementing their subrogation

policies and procedures (a) to impair and usurp their insureds’ claim against the

tortfeasor, (b) to convert the proceeds of such claims to the use of GEICO, GIECO

General and the Defendant Insurance Companies, and (c) to deprive their insureds

of their rights to be made whole before GEICO, GIECO General and the

Defendant Insurance Companies collected any subrogation, GEICO, GIECO

General and the Defendant Insurance Companies deprived their insureds of the

benefit of the insurance contract and breached the implied covenant of good faith

and fair dealing.

      84.    As a direct and proximate result of the breach of the contracts and

breach of the implied covenant of good faith and fair dealing, Plaintiffs and each

class member have sustained and continue to sustain losses under their rights under

GEICO’s, GIECO General’s and the Defendant Insurance Companies’ policies and

their claims against the tortfeasors causing their respective automobile accidents in

the amount of the subrogation, together with interest thereon, which subrogation

was taken before a valid and substantiated determination that the insured had been
       Case 9:20-cv-00068-DWM Document 4 Filed 05/18/20 Page 36 of 48



made whole, such that Plaintiffs and each class member are entitled to declaratory,

supplemental, equitable and injunctive relief prayed for in this complaint.

                              THIRD CLASS CLAIM
                         (Unfair Claim Settlement Practices)

      85.    Plaintiffs incorporate each allegation in the paragraphs above.

      86.    By asserting a right to subrogation without disclosing the legal

limitations on subrogation under the Plaintiffs’ and the class members’ policies, by

concealing from their insureds their recovery of subrogation directly from the third

party’s insurer, by misrepresenting their claimed right to subrogation as arising

from a non-existent coverage limitation, by misrepresenting the required elements

of the made-whole rule including a claimed exclusion therefrom of the insureds’

attorney fees, by failing to investigate and evaluate the insured’s lack of sufficient

recovery of all damages (net of attorney fees) necessary to make the insured whole,

and/or by programmatically designing and implementing their subrogation

policies and procedures to deprive their insureds of the benefit of their contract and

their rights to be made whole before GEICO, GIECO General and the Defendant

Insurance Companies collected any subrogation, GEICO, GIECO General and the

Defendant Insurance Companies violated §33-18-201 (1), (4) and (6), MCA, such

that Plaintiffs and each class member, as first party claimants, are entitled to

declaratory, supplemental, equitable and injunctive relief to enforce the duties

imposed thereby.
       Case 9:20-cv-00068-DWM Document 4 Filed 05/18/20 Page 37 of 48



      87.    As a direct and proximate result of such violations of §33-18-201,

MCA, Plaintiffs and each class member’s rights under that statute, including the

right to accurate portrayal of the insurance contract provisions and the made-whole

rule, have been and are being impaired, and their third party causes of action and

proceeds thereon have been and are being impaired usurped and converted, such

that Plaintiffs’ and each class member is entitled to declaratory, supplemental,

equitable and injunctive relief prayed for in this complaint.

                             FOURTH CLASS CLAIM
                                 (Conversion)

      88.    Plaintiffs incorporate each allegation in the paragraphs above.

      89.    GEICO’s, GIECO General’s and the Defendant Insurance

Companies’ acts and omissions constitute unlawful conversion of Plaintiffs’ and

the class members’ property right in their claims against third party tortfeasors and

proceeds of such claims., GEICO, GIECO General and the Defendant Insurance

Companies, however, assert and continue to assert control over such claims and

proceeds necessitating a determination of whether such claims and proceeds

belong to GEICO, GIECO General and the Defendant Insurance Companies or

have been converted.

      90.    Plaintiffs and the class members have suffered conversion in the

amount of funds unlawfully taken by GEICO, GIECO General and the Defendant

Insurance Companies and interest thereon at the rate allowed by Montana law until
       Case 9:20-cv-00068-DWM Document 4 Filed 05/18/20 Page 38 of 48



repaid, and are entitled to declaratory, supplemental, equitable and injunctive relief

regarding ownership of the claim and proceeds, and return of the converted funds

with interest, such that Plaintiffs and each class member are entitled to declaratory,

supplemental, equitable and injunctive relief prayed for in this complaint.

                              FIFTH CLASS CLAIM
                 (Declaratory, Injunctive, and Supplemental Relief)

      91.    Plaintiffs incorporate each allegation in the paragraphs above.

      92.    Plaintiffs and each member of the class are interested persons under

the above-described written contracts of insurance, including the specific contract

provisions pertaining to subrogation and including the implied and mandatory

provisions of such contracts all of which are substantially identical for all class

members. Plaintiffs and each class member are affected by the interpretation and

application of such contract and policy provisions, and have a right to, and need

for, a declaration of rights, duties, status, legal relations and remedies under such

common contract provisions.

      93.    Plaintiffs and each member of the class are further interested parties

under the statutory and common law duties above-described, including (a) the right

to be made whole before subrogation is pursued, (b) the right to good faith claim

handling, (c) the right not to have their claims against tortfeasors (and proceeds

thereof) converted to the insurer’s use, (d) the right to timely and accurate

disclosure of the insurer’s assertion of subrogation, and (e) the right to timely and
       Case 9:20-cv-00068-DWM Document 4 Filed 05/18/20 Page 39 of 48



accurate disclosure of the basis for any assertion of a subrogation right and the

limitations to subrogation under the made-whole rule, such that the Lees and each

class member has a right to a declaration of rights, status, legal relations and

remedies under such legal duties.

      94.    Plaintiffs and each member of the class are entitled to declaratory

relief including a ruling that (a) all subrogation amounts taken before the insureds’

losses were accounted for and the insureds’ were made whole, together with

interest or earnings thereon, are and remain the property of the insured; (b)

GEICO, GIECO General and the Defendant Insurance Companies subrogation

taken to their own use before a valid and appropriate made whole determination

had been made pursuant to Montana law constituted a conversion; and (c) GEICO,

GIECO General and the Defendant Insurance Companies subrogation practices

constitute a violation of the insurance contracts’ implied covenants and statutory

adjustment duties.

      95.    Plaintiffs and each member of the class are entitled to injunctive and

supplemental relief including, but not limited to,

      (a) an injunction against further assertion of subrogation in contravention of

      Montana’s “made-whole” rule;

      (b) injunctive relief preventing the insurers’ continued retention of

      wrongfully converted subrogation proceeds and wrongful earnings thereon;
Case 9:20-cv-00068-DWM Document 4 Filed 05/18/20 Page 40 of 48



(c) an order of restitution of subrogation proceeds plus interest or earnings

thereon;

(d) an order requiring return, to Plaintiffs and each class member, of all

subrogation, together with interest from the time the subrogation was taken,

obtained by GEICO, GIECO General and the Defendant Insurance

Companies, together with an order enjoining any reassertion of any

subrogation right until such time if any as GEICO, GIECO General and the

Defendant Insurance Companies can and do make timely (1) appropriate

disclosures of the insureds right to recover all elements of loss, including

loss of use of the vehicle, diminished value of repaired vehicle and costs for

recovery, and (2) an appropriate made whole investigation and

determination pursuant to Montana law.

(e) an order requiring GEICO, GIECO General and the Defendant Insurance

Companies to timely disclose, in advance, the insurer’s intent to assert a

subrogation claim, which disclosure includes a statement of the basis in the

insurance policy for such assertion and the limitations thereto under the

made whole rule; and,

(f) an order from this Court enjoining GEICO, GIECO General and the

Defendant Insurance Companies not to collect or retain subrogation until the
       Case 9:20-cv-00068-DWM Document 4 Filed 05/18/20 Page 41 of 48



      insurer has completed an investigation which provides a reasonable basis for

      identifying and quantifying the amount of their insureds unrecovered losses.

      (g) an order of restitution compelling GEICO, GIECO General and the

      Defendant Insurance Companies to return all wrongful subrogation collected

      with interest thereon at the rate allowed by Montana law;

      (h) attorney fees; and

      (i) such other supplemental relief as is necessary to make this Court’s

      declaration effective and/or is proper in law or equity.

                               SIXTH CLASS CLAIM
                                 (Punitive Damages)

      96.   Plaintiffs incorporate each allegation in the paragraphs above.

      97.    GEICO’s, GIECO General’s and the Defendant Insurance

Companies’ misrepresentations, concealment, failures to investigate and adjust and

other tortious conduct alleged herein, with respect to the programmatic pursuit of

subrogation and the impairment and conversion of their insureds’ cause of action

and proceeds thereof without assuring that the insureds had been made whole, was

done with knowledge that it violated the requirements of the made-whole rule and

that the insureds would be harmed by the impairment of their third party claims

and with malice, as defined by §27-1-221, MCA, such that punitive damages

should be assessed against GEICO, GIECO General and the Defendant Insurance

Companies in an amount sufficient to punish, deter and make example GEICO’s,
          Case 9:20-cv-00068-DWM Document 4 Filed 05/18/20 Page 42 of 48



GIECO General’s and the Defendant Insurance Companies’ wrongdoing and in an

amount that is proportional to the amount of subrogation recoveries improperly

taken by GEICO, GIECO General and the Defendant Insurance Companies or,

alternatively, that the issues of GEICO’s, GIECO General’s and the Defendant

Insurance Companies’ “actual malice” are tried as a class issue pursuant to Rule 23

(c)(4).

                               SEVENTH CLASS CLAIM
                                  (Civil Conspiracy)

          98.   Plaintiffs incorporate each allegation in the paragraphs above.

          99.   This Count is not included as a separate tort but rather is to describe

the basis for joint and several liability of GEICO, GIECO General and the

Defendant Insurance Companies for the relief sought in the class claims.

          100. The acts and omissions of GEICO, GIECO General and the Defendant

Insurance Companies with respect to the concerted and programmatic assertion of

subrogation with respect to all insureds constitute a civil conspiracy for the

reasons set forth in Plaintiffs’ corresponding individual claims stated above.

                                EIGHTH CLASS CLAIM
                                  (Aiding and Abetting)

          101. Plaintiffs incorporate each allegation in the paragraphs above.
       Case 9:20-cv-00068-DWM Document 4 Filed 05/18/20 Page 43 of 48



      102. This Count is not included as a separate tort but rather is to describe

the basis for joint and several liability of GEICO, GIECO General and the

Defendant Insurance Companies for the conduct of its subrogation program.

      103. The acts and omissions of GEICO, GIECO General and the Defendant

Insurance Companies constitute aiding and abetting each other in the conduct of its

subrogation program for the reasons set forth in Plaintiffs’ corresponding

individual claims stated above.

                               NINTH CLASS CLAIM
                                  (Attorney Fees)

      104. Plaintiffs incorporate each allegation in the paragraphs above.

      105.    GEICO’s, GIECO General’s and the Defendant Insurance

Companies’ programmatic subrogation conduct was and is unreasonable and

unjustifiable and forced the institution of this litigation to compel GEICO, GIECO

General and the Defendant Insurance Companies to conform to the clear

requirements of Montana law.

      106. GEICO, GIECO General and the Defendant Insurance Companies are

liable for Plaintiffs’ and the Class’ attorney fees.

                                       PRAYER

      WHEREFORE, Plaintiff prays for Judgment against Defendants as follows:

                    FOR PLAINTIFFS INDIVIDUAL CLAIMS:

      1.     For all contract damages described herein.
       Case 9:20-cv-00068-DWM Document 4 Filed 05/18/20 Page 44 of 48



      2.    For all consequential damages.

      3.    For all special damages determined by the jury.

      4.    For all general damages determined by the jury.

      5.    For all prejudgment interest due under Montana law as restitution

and/or as damage.

      6.    For assessment of punitive damages against GEICO and GIECO

General on the non-class claims in such amounts as the jury determines proper in

accordance with Montana law.

      7.    For costs and disbursements in this action.

      8.    For such attorney fees as may be due under Montana law.

      9.    For such other and further relief as is deemed due by this Court.



                           FOR THE CLASS CLAIMS:

      Plaintiffs further pray on behalf of the class as follows:

      10.   For declaratory rulings that;

      •     Each class member is entitled to the benefit of proper application of

            Montana’s made whole rule,

      •     the defendant insurers must, before asserting subrogation, (a) conduct

            an investigation to substantiate a reasonable basis for quantifying each

            element of their insureds losses, deductibles and costs and attorney
Case 9:20-cv-00068-DWM Document 4 Filed 05/18/20 Page 45 of 48



     fees of collection, and (b) assure that the insured is made-whole for all

     such losses,

•    the subrogation recoveries, together with interest earnings thereon,

     obtained without completing the prerequisite made-whole

     investigation and quantification, are and remain the property of the

     insureds;

•    The required made whole investigation and determination must be

     based on objective quantification of each element of damage an

     insured suffered, including, but not limited to, any medical expenses

     (past and future), lost wages, bodily injury (including but not limited

     to permanent impairment, pain, suffering, present and future loss of

     earning capacity, necessary purchases, the value of services supplied

     or purchased, loss of established course of life, and emotional

     distress), cost of repair or replacement for the damaged vehicle, loss

     of use for time it would take to complete repairs or obtain

     replacement vehicle for totaled cars, residual diminution in value

     of repaired vehicles, the loss of personal property in the automobile,

     and other property loss damages sustained in the auto accident;

•    The insurers’ failure to investigate and objectively quantify all such

     losses and assure that the insured has been made whole for all such
       Case 9:20-cv-00068-DWM Document 4 Filed 05/18/20 Page 46 of 48



             losses before asserting a claim as subrogee of the insureds’ claim

             constitutes a conversion of the insured’s property right, a violation of

             the claim handling requirements of §33-18-201, a deprivation of the

             benefit of the insurance contract, and a breach of the covenant of good

             faith and fair dealing in such insurance contract.

      11.    For orders enjoining GEICO, GIECO General and the Defendant

Insurance Companies (a) to stop recovery of subrogation without first completing

the prerequisite made-whole analysis and assuring the insured have recovered

all further losses, (b) to return all subrogation collected before the proper made

whole investigation and analysis had been completed, together with earnings

thereon or interest at the rate allowed by Montana law from the date the

subrogation was first collected, (c) to identify and locate each member of the class

described herein, (d) to disclose to each class member of their rights to be made

whole before subrogation attaches, (e) not to assert or reassert any subrogation

claim with respect to class members’ unless having first timely apprised the

insured, in writing, of the intent to assert subrogation, with a disclosure of the

insured’s right to be made whole, and a full explication of the insurer’s made

whole calculation, including each of the elements of loss, and (f) an order

enjoining assertion or reassertion of subrogation claims which are untimely and/or

have deprived or impaired the Plaintiffs and class members of the ability to defend
       Case 9:20-cv-00068-DWM Document 4 Filed 05/18/20 Page 47 of 48



against the insurers’ subrogation claims in their causes of action against the

automobile accident tortfeasor.

      12.    For a judgment assessing punitive damages on behalf of the class in

an amount sufficient to punish, deter, and make an example of GEICO’s, GEICO

General’s and the Defendant Insurance Companies’ wrongful conduct, which

amount is proportional to the amount of the converted subrogation, or,

alternatively, for a determination that GEICO’s, GIECO General’s and the

Defendant Insurance Companies’ programmatic conduct was “actually malicious”

such that each class member is entitled to punitive damage award proportionate to

the amount of subrogation secured through the wrongful program.

      13.    For judgment for pre- and post-judgment interest, litigation expenses,

and attorney fees.

      14.    For such other, further and supplemental relief as the Court and/or

jury deem appropriate for the benefit of the class, including all such further

supplemental relief as may be appropriate.

      15.    For such other and further legal and equitable relief as is proper in the

premises.
      Case 9:20-cv-00068-DWM Document 4 Filed 05/18/20 Page 48 of 48



Dated this 18th day of May, 2020.

                          LERNER LAW FIRM; DANNO LAW FIRM;
                          VISCOMI, GERSH, SIMPSON and JOOS, PLLP; and
                          McGARVEY, HEBERLING, SULLIVAN & LACEY,
                          P.C.

                          Electronically signed by:

                          _/s/ Brian M. Joos__________________________
                          Co-Counsel for Plaintiff




                                 JURY DEMAND

      Plaintiffs and the class demand trial by jury on all legal issues.

      Dated this 18th day of May, 2020.

                          LERNER LAW FIRM; DANNO LAW FIRM
                          VISCOMI, GERSH, SIMPSON and JOOS , PLLP; and
                          McGARVEY, HEBERLING, SULLIVAN & LACEY,
                          P.C.

                          Electronically signed by:

                          _/s/ Brian M. Joos__________________________
                          Co-Counsel for Plaintiff
